Generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (debate)
The next item is the report by Helmuth Markov, on behalf of the Committee on International Trade, on the proposal for a Council regulation applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, No 1933/2006 and Commission Regulations (EC) No 964/2007 and No 1100/2006 - C6-0051/2008 -.
Member of the Commission. - Mr President, let me first apologise on behalf of Peter Mandelson, who is not able to be here to discuss with this House the regulation on the generalised system of preferences (GSP). He has asked me to speak on his behalf.
I thank you for your work and the valuable comments made on the proposal for a GSP regulation for 2009-2011. The Commission considered it important that Parliament should be able to express its opinion, and we really appreciate the effort you have made to examine the proposals and provide an opinion, even in a rather short timetable. We therefore welcome the opinion and the opportunity to engage with you and explain the Commission's position.
The GSP scheme is an important pro-development instrument of EU trade policy. The Commission therefore appreciates the recognition in the opinion that the EU's GSP is the most important such scheme among the developed countries and that it continues to make an important contribution to the objective of promoting development and poverty reduction in the developing world.
We share the objective expressed by Parliament that the scheme should continue to operate in a stable, transparent and predictable manner. These aspects are important for the beneficiary countries themselves, giving them and economic operators within the EU a firmer basis for their own decision-making on trade and investment opportunities.
The Commission considers that all three components of the scheme - the standard GSP for all beneficiaries, the 'GSP Plus' for those countries that make specific commitments in terms of adherence to international standards for good governance and sustainable development, and the Everything But Arms initiative for the least-developed countries - are operating well and in line with the overall policy orientations put in place for the period 2006-2015. That is why the basic approach underpinning the proposed regulation for 2009-2011 is one of continuity in substance, combined with some technical updating.
We are working actively with the Member States in the Council towards agreement on the final regulation. The Presidency has set the objective of achieving this before the end of June. That is something the Commission supports, since an early decision is important to ensure that beneficiary countries and all other interested parties, including business operators, have sufficient notice of the changes to be made next January.
Another very important reason for an early decision is that all those countries that wish to apply for 'GSP Plus' treatment will have to do so by the end of October and need confirmation as soon as possible of the relevant criteria and the process they will have to follow.
I would note that some of Parliament's comments and suggestions in fact relate to issues that go beyond the scope of this regulation, even if they are certainly issues of importance from a development perspective.
Reform of the EC's preferential rules of origin, including for the purpose of the GSP, is being taken forward in a separate exercise headed by Commissioner Kovács.
A number of comments also touch on the need to ensure that developing countries are able to access sufficient and good-quality aid for trade to help them build trade capacity and harness the potential of trade to drive their own economic growth and sustainable development. Here the European Union has already demonstrated its strong commitment and, in the EU Aid for Trade strategy of October 2007, has put in place a firm basis on which to make yet further improvements.
In conclusion, let me repeat that we very much appreciate the interest shown by Parliament in these proposals.
rapporteur. - (DE) Mr President, Commissioner, development cooperation and trade are usually the most important external forces able to contribute to a country's development. Non-reciprocal tariff preferences for developing countries are an important and internationally recognised instrument that the European Union has been using for many years.
Three kinds of arrangements are currently in force. Firstly, the general arrangement that applies to all beneficiary countries.
Secondly, the GSP+ incentive scheme, which provides additional benefits for countries implementing certain international standards in human and labour rights, environmental protection, the fight against drugs, and good governance.
Thirdly, the special arrangement for the least-developed countries, which in theory offers them duty-free and quota-free access to the EU internal market for 'Everything But Arms'. My personal view here is that it is absolutely fatal that that there is still no legally binding regulation banning exports of arms from the European Union to these countries.
All the trade preferences in the world are of no use if violent conflicts destroy the basis of a functioning national economy.
The report before us contains improvements to the Commission proposal for the GSP system for the period from January 2009 to December 2011 under the following items:
Firstly, improvement in application and effectiveness. This also includes shortening the amendment and test deadlines from three-year to one-year periods.
Secondly, developing rules for a reform process in which the beneficiaries are included as appropriate.
Thirdly, coherence with the multilateral framework of the WTO and thereby, of course, with the objectives of the Doha Development Round. Ranking among these, along with the necessary impact assessment of the development capability of the EU's trade policy instruments, is, in first place, the fact that reform of the EU's rules of origin is taking place at the same time as the new GSP scheme comes into force, and secondly and above all, that rules on the requirements for beneficiary countries are being improved. I am therefore thinking, for example, of the possibility of inter-regional and cross-regional cumulation. This means that a product produced in a regional but cross-border production process does not fall short of GSP acceptance on the basis of meaningless country of origin rules.
Fourthly, securing democratic and parliamentary control of the implementation and adaptation, if necessary, of the regulation currently in force. I should like to say here that I welcome the Commission's inclusion of Parliament in the consultation process at this point in time, but that Parliament will have to make joint decisions on these issues in future on a fairly regular basis. I assume from this that the Commission will take our amendments seriously this time instead of largely ignoring them, as in the case of the own-initiative report on reform two years ago.
A comment on the GSP+ incentive scheme: I think it is extremely important when evaluating the human rights situation and good governance - not just in trade relations - that the various countries are not measured by different standards. At the same time it is perfectly clear, however, that a rash abandonment of trade preferences can have disastrous consequences for the population of a developing country and even for the human rights situation there, too.
The decision on how well or badly the international agreements specified in the annex to the current regulation are actually implemented and whether preferences should be abandoned if necessary should therefore be tested extremely carefully.
I should like to support Amendment 37 tabled here, which reminds us that every possibility should be checked so that the countries not among the least-developed and that have not signed any economic partnership agreement can enjoy a new framework for trade, which offers trade preferences that at least correspond to those of the Cotonou Agreement.
In this connection I should like to thank all the shadow rapporteurs and the Committee on Development - and Mr Kaczmarek over there - for their cooperation and willingness to compromise. The Committee on International Trade has been able to accept this report unanimously, including the contents of the opinion of the Committee on Development.
There has been extensive agreement with the Council and the Commission - we also had regular debates on this - and I therefore hope that the regulation can enter into force as planned in good time and that there will be no disparities between the current and the new preference period.
draftsman of the opinion of the Committee on Development. - (PL) Mr President, the international community recognises trade as a fundamental factor of development. More active inclusion of developing countries in multilateral relations is a very important stage on the road to eliminating world poverty. The generalised tariff preferences system does not, therefore, help the development of EU trade. It primarily serves to support developing countries, including the least developed ones. The main objectives of the system should consequently be to reduce poverty and to facilitate sustainable development and good governance in developing countries, as well as to implement the Millennium Goals.
As draftsman for the Committee on Development I would like to emphasise that Mr Markov's report is a very good one, and I would like to thank both the rapporteur and the Committee on International Trade for accepting the opinion of the Committee on Development. These two committees have not always worked together in such harmony as has been evident in this case, so I would like to express my sincere thanks.
Among the issues we recognised jointly as being the most important are: strengthening Parliament's role in the system decision-making process - to increase transparency, legal certainty and democratic control; to make it easier to establish the country of origin principle - in order to optimise the application of preferences, e.g. through inter-regional cumulation, which will at the same time promote regional cooperation in poorer countries; equal treatment for all countries as candidates for GSP+, regardless of when they meet the system's criteria; and last but not least, the most penetrative, complete and detailed analysis of the effect of the system before its next review for the years 2013-2014.
Parliament would like to know the effects of the functioning of the system. Key to this is knowledge of the extent to which the tariff preferences system helps to limit poverty.
on behalf of the PPE-DE Group. - (DE) Mr President, the system under debate here serves to combat poverty and backwardness. Three points seem to me to be important here. First, since this is now the continuation: there should be flexibility both on entering the system and on leaving it, if parameters were to be changed in one state. In other words: must a state that was once a beneficiary always remain a beneficiary? This does not appear to be the case to me. We should not forget that the EU also has a duty to its own citizens, workers and consumers. There must be a reciprocal advantage; it should not always be one-sided.
Secondly, we welcome the fact that the European Parliament is to be informed during the next term. We would also like an assessment of this system, however. This assessment should provide a comparison with other preferential measures such as the EPA, for example. We would realistically state that statistically, a gap is continually opening up between rich and poor, despite the EU's diverse measures and despite the measures of the Member States. Are our certainly well-intentioned efforts still leading to the right results? We ought to be asking ourselves this question quite deliberately.
Thirdly, preferential measures such as, for example, the GSP system we are discussing here, should be linked to the following criteria. We need a certain strictness here. First, the promotion of democracy and the rule of law. Second, the construction of a minimum framework on social and environmental standards in the beneficiary states. We want to provide assistance with this, which is also clearly stated in the report. We should not be backing down, however, for the sake of our own credibility.
My thanks at this point go to the rapporteur for his effective cooperation.
Mr President, ladies and gentlemen, when Parliament voiced its opinion on the application of the GSP for the 2005-2008 period, the Commission did not see fit to incorporate its proposals. We stand by these priorities today, particularly the fact that Parliament must be more involved in the allocation and monitoring of the various GSP schemes.
The role of representatives of civil society, and social partners in particular, must also be strengthened. They represent a valuable source of information when checking that the main conventions governing the allocation of GSP+ have been implemented. On this point, I am pleased that the new regulation will be tougher on the respect for good governance provisions relating to workers' rights, human rights and the environment. The Union must have faith in its values and encourage its trading partners not only to ratify its conventions, but also to implement them concretely.
This is why we are asking the Commission to incorporate one of our proposals which is essential for the GSP+ to continue acting as an incentive. At present, a country which is not eligible for GSP+ from 2009 will have to wait until the introduction of the next regulation in 2012 in order to reapply. We would like it to be possible to submit new applications every year so that developing countries have a real incentive to implement these conventions as soon as possible to benefit from the GSP+.
Finally, I would like to remind everyone of the need to reform the rules of origin in order to have a global, simplified and harmonised system based on strengthening regional integration, which remains its primary vocation. Calculations of national added value must therefore take into account the particular situation of poor countries, which are not able to benefit if the rules of origin are too restrictive. With the GSP, the Union has a means of fostering not only the integration of developing countries within world trade, but also of spreading good governance.
Parliament's proposals would allow progress on both counts. We hope that they will be incorporated by the Commission.
Mr President, the EU gives the most in financial aid to the third world. However, third world countries are in need of more than just money. It is extremely important that those countries' economies are developed and strengthened. I very much support trade between Europe, and African, Caribbean and Pacific countries.
I cannot agree with the World Trade talks in Geneva. The deal on offer will in no way benefit European agriculture; it will not help food security in Europe - or indeed, in Ireland. We are not the only ones, however, who are dissatisfied. America is also dissatisfied. And of the 152 countries involved in global trading it would appear that only two are satisfied.
I would like to take this opportunity to welcome the decision made by the Farmers' Association in Ireland to accept and support the Lisbon Treaty. In about a week's time the referendum on the Treaty will take place in Ireland. I would also like to say that we would like the Treaty to be authorized and adopted so that we will be stronger and more unified in the process involving future world talks.
on behalf of the IND/DEM Group. - Mr President, on the face of it, I should be in favour of this report which seeks to help under-developed nations. After all, Britain's Commonwealth preference system was of enormous benefit to the less well-off members of the British Commonwealth, but then I do not suppose you want to hear how a wicked post-imperial power actually helped its poorer neighbours.
The problem is that EU programmes always turn out to have the opposite effect to that intended. The CFP, intended to conserve fish stocks, is a disaster as a result of which the EU, by the votes of this House, has awarded licences to EU fishing fleets to raid the waters of one Third World country after another, bringing poverty and starvation where once there was at least subsistence level. Excess sugar production is dumped on the Third World, to which the answer evidently is to reduce European production, not put it to better use. Poor-quality EU tobacco grown with EUR 18 million of our taxpayers' money every year was dumped where it did most harm. Now we are told this money will go on anti-smoking propaganda, not Third World aid.
EU aid programmes are a classic case of giving with one hand and taking back with the other. The CAP restricts imports, hampering developing nations while at the same time dumping its excess in the Third World. Poor local farmers are thus put out of business, pulling the rug from under the very countries that the GSP is meant to help. Food prices are spiralling so much that former Soviet Union leader, Mikhail Gorbachev, is warning of a food revolution. While all this is going on, the EU is promoting biofuel targets, which will impact on food production in the Third World more than anywhere.
So this House can wax lyrical about how the EU's GSP programme will come to the aid of less-developed nations, but the truth is that EU policies will only help to ensure that the poor stay poor, the hungry stay hungry, and the less-developed nations stay undeveloped.
(ES) Mr President, Commissioner, ladies and gentlemen, I would like to reiterate the importance of the Generalised System of Preferences (GSP) for the economic and trade development of the beneficiary countries.
Parliament's amendments have largely improved the proposal for a regulation, which will cover the 2009-2011 period, and have focused on aspects that could improve the conditions for using the system by these beneficiary countries, such as provision of technical assistance by the European Union, which is a fundamental element for taking better advantage of the trade benefits of the GSP.
It is also worth highlighting the possibility for some countries to apply for inclusion in the special incentive arrangement for sustainable development, GSP+, which is more advantageous, and moreover the fact that they can do so every year. I think, however, that some of the amendments adopted in the Committee on International Trade go too far.
Amendment 8, regarding the possibility that countries that are not the final recipients of exports can benefit from the more favourable GSP+ and Everything But Arms arrangements, could be detrimental to some countries that really do deserve to be included in these arrangements. In general, it could create more confusion in the application of the GSP and of the rules of origin. This is an issue that should be left for the next review of the rules of origin.
I think that there is also a need to highlight, as some of my colleagues have done, the importance of the European Commission presenting studies assessing the impact of the GSP in the beneficiary countries. I think, however, that this study should focus on the purely trade aspects and not cover other areas that do not fall under the scope of this regulation.
Finally, I would like to point out, echoing the Chairman of the committee himself, Mr Markov, that our amendments strengthen the role of the European Parliament in the application of the regulation. What is being considered in the regulation is the future role of the European Parliament in trade policy once the Lisbon Treaty has been adopted, as I hope it will be.
Mr President, I should just like to make one very brief point to the Commissioner. The Commissioner rightly mentioned that GSP+ is about sustainable development and it is connected, as the Chairman of the Committee on International Trade said, to the Millennium Goals. This is very important and I remember very well, when we discussed this kind of scheme for the first time, that we said we needed to evaluate and re-evaluate how valuable it is for the countries and for ourselves.
There is one topic to which I would very much like to draw your attention, which might become a complicated and tricky one in the future, concerning those countries that are operating within the scheme but which have a complicated environment. For example, Sri Lanka, which would love to fulfil the goals, but because of many conditions - and I do not want to go into the details - might not be capable of doing so.
I am not arguing that we should change our system. I would just ask the Commission - as my colleague Kader Arif has already done - to be very careful in evaluating each individual case. I would ask you to come back to our committee and to the Committee on Foreign Affairs when you have carried out the evaluation and then please come back to this House, and let us have an evaluation and a discussion on the topic I mentioned.
(SV) Let me begin by saying that I think the Generalised System of Preferences is an extremely good instrument for development, because it binds together trade and development in a very clear manner and gives tariff concessions and hence access to European markets to those countries which make an effort. It is also important that we do use it as a development tool.
Now this is a technical review, and it is important that we do not exacerbate matters for those who need development aid most but, on the contrary, strengthen the development dimension. I think that in many ways this review does that in an excellent way and it advances the tool in the right direction, but it does not really go the whole distance.
I think for example of Vietnam. Vietnam is heavily dependent on a single product group, namely shoes. As you no doubt know, the GSP system has a threshold value which says that a country must achieve over 50% of the value of its exports in order to be guaranteed GSP status. At the moment Vietnam falls below 50%. That is because of us, because of Europe - we must be aware of that - and because we have penalised Vietnam with tariffs on shoe exports in particular. Regardless of this, they continue to be heavily dependent on their shoe exports, not least poor women in Vietnam.
So I wonder: why can they not keep their preference? It is after all only 3.5%. It is not the case that they lose, that they get entirely tariff-free access; they just get somewhat lower tariffs. Besides, in the future we shall have a free trade agreement with Vietnam. So I wonder: why throw them out now when we are about to take them in and absorb these exports through a free trade agreement?
I therefore hope that you will look at this during the next period of application, so that no country ends up in this situation, in this limbo into which I think we are putting Vietnam in the GSP system.
(PT) The Generalised System of Preferences has proved to be a key trade policy instrument for promoting development and eradicating poverty in the world's most fragile countries and regions through their progressive integration into the international trading system.
As has already been said here, the European Union has three types of arrangements aimed at promoting such development. For the most part, the mechanisms in force work well but they could, of course, be honed further and the European Parliament must actively participate to make sure that this fine-tuning does in fact occur. In the main, this report clearly aims at this.
The proposals it contains on such important issues as reform and clarification of rules of origin appear to be very relevant, in terms of promoting the principle of regional aggregation, assessing the impact of the outcome of the current Doha Round negotiations and the call for more technical assistance for the least developed countries so that they can benefit fully from this aid.
All these concerns point in one direction: making these instruments more useful to the poorest countries, thus contributing decisively to achieving their ultimate goal of fighting backwardness, poverty and the absolute injustice that are still brought about in the world by underdevelopment.
Mr President, like many of my colleagues in the House today, I welcome the amendments that are intended to improve the Commission's proposals in line with the rapporteur's proposals. It is not often on the Committee on International Trade that we can say that, and that we have that sort of consensus across the parties. His proposal is to produce a more effective system that better responds to the interests of beneficiary countries, to develop rules for a better regulated reform process, to ensure that regulation is in line with democratic control and parliamentary scrutiny, to bring the GSP scheme into line with the WTO and the Doha Round, and also to improve the transparency of GSP.
In this spirit, I would like to urge my colleagues to support a cross-party global campaign calling for real trade, of which I am the co-chairman with Abdi Abdirahman, the Speaker of the East African Legislative Assembly. We call for five things: let us abolish agricultural subsidies; let us abolish agricultural tariffs; let us liberalise rules of origin; let us stop supporting corrupt governments through direct budgetary support and place more emphasis on aid for trade, so that we can invest in things like infrastructure; and let us incentivise low-income countries to remove barriers between each other.
However, we should also call on governments of poorer countries to consider doing the same for basic essentials. It is morally wrong for poor people to pay more for food and medicines because of government import tariffs. Yes, the EU should open up its markets, but this good work is often undermined if other governments restrict access and keep prices high purely for ideological reasons.
So, we should all work together to fight trade tariffs that condemn the poor. We should end government subsidies that incentivise tyranny, and we should always be a friend of those who want to work their way out of poverty, because with our help they will end world hunger.
(CS) Mr President, today we are debating a change in the preferential rates of customs duties for developing countries for the next three years. I fully support Mr Helmuth Markov's call for greater flexibility in his report. Mrs Quisthoudt-Rowohl's amendments are important. The European Commission must undertake a far more detailed analysis of the impact of generalised tariff preferences on the economies of developing countries, and examine their effect on the European economy and on consumer protection. It is not just the GSP but also non-tariff measures, humanitarian aid or - on the contrary - sanctions in respect of serious violations of human rights or international agreements that affect the development of the poorest countries. Consequently, we must insist on serious and in-depth analyses of the impact of all these measures on developing countries: only when we have the results should we modify the tariffs, in a more flexible manner than today. This should not be an isolated process. The modifications should go hand in hand with all the other measures. We should also improve the way in which our development policy is coordinated with the US and other countries.
(PL) Mr President, if the objective of our actions is the reduction of poverty in third countries and economic integration, then the European Union's tariff preferences programme really is the right way to go about it. We must at the same time remember that it is essential to strive for maximum transparency in the customs system.
This is why I believe it is necessary to monitor this process, and at the end of each stage it would be worth taking a look here in this House, in successive debates, at the results of the solutions currently being implemented.
Member of the Commission. - Mr President, I am impressed by the intriguing questions of the honourable Members, especially the fact that nearly every one is critically constructive. All are involved in the whole procedure and doing their utmost to make it a good proposal.
I can assure you that Peter Mandelson will pay attention to your input - there is no doubt about that - and that he will take the amendments seriously and not ignore them. I know Peter a bit better. He is not the kind of person who would ignore such proposals and such thoughts, but he would like to look at it from both sides - helping developing countries (especially the least developed, as Mr Kaczmarek mentioned) is what he has in mind. However, the aim is to be both objective and predictable.
Regarding Mrs Mann's invitation to come back (and I am sure she is asking for Peter Mandelson to come back, although I would be delighted to come back), I am sure he will take up the invitation.
Mr Ó Neachtain put it in a wider perspective, and I am pleased with the Geneva WTO discussions. Peter Mandelson will not be surprised at the views of the honourable Member. And Mr Kamall urged that we do our utmost and be a friend to those who want to work. I thank you again for all the proposals.
The draft is in Council, where the Member States will reflect on Parliament's amendments to ensure that stability guidelines for the GSP are established for 2005-2015.
What is the reason leading the Commission not to introduce significant changes? After one year of operations it is too early to make conclusive observations, but this is something we will no doubt come back to.
Concerning the questions by Mr Kaczmarek and Mr Audy: the ultimate objectives of the scheme are indeed education and the eradication of poverty. At the same time, the EU provides an incentive for sustainable development, good governance and human rights, as well as labour standards and child labour in particular.
Concerning aid: the GSP tariff preferences provide market access to developed countries. Aid programmes are governed under the EU Joint Aid for Trade strategy which, among other objectives, claims to enable developing countries to benefit from the GSP.
Mrs Mann and Mr Fjellner mentioned Sri Lanka. At the moment Sri Lanka benefits from the GSP+. There are no indications that it would stop benefiting from GSP arrangements in the future. Each and every country's situation is assessed carefully, transparently and following the provisions of the regulations. One question asked that the application process of the GSP+ scheme be more frequent than once every three years - I have already touched upon this - so let us make a deal that it should be flexible but we should not just stick to one year.
Mrs Mann asked how the application for the GSP+ will be assessed. The monitoring and evaluation of compliance with the eligibility requirements of the GSP+ arrangement is based on the findings of the monitoring mechanisms established under the auspices of the relevant international organisation, such as the UN and ILO and other agencies, as well as on the monetary mechanism emphasised in the conventions themselves and made publicly available by these agencies. This provides for unambiguous and impartial review processes.
I would like to answer Mr Arif's question on the situation of the Commission in GSP+ beneficiary countries in terms of the implementation of human rights conventions and the correlative standards. I can assure you that the Commission is following closely the developments of the current GSP+ beneficiaries in respect to their compliance with the GSP+ relevant international conventions.
I shall just mention the example of El Salvador (which is a GSP+ beneficiary country, as you are aware), with regard to which the Commission, in consultation with EU Member States, has recently launched an investigation into its compliance with GSP+ obligations. I can assure you that the proper implementation of the EU trade arrangements is one of the Commission's priorities. We pay close attention to the GSP+ beneficiaries' compliance, and these issues are regularly raised in our bilateral contacts with those countries.
Concerning the new GSP rules of origin and how they will contribute to the GSP objectives: they are currently being discussed in the context of a general broad reform of the rules of origin. The Taxation and Customs Union DG is chef de file, so that concerns my colleague Mr Kovács. The aim is to render them more development-friendly, and that process is governed in consultation with the developing countries.
The last point concerns shoes in Vietnam, which was one of the examples. The exclusion - or graduation, for it is fair to use that word of Vietnamese products falling under section 12 (I am now talking about the footwear of the combined nomenclature from the benefits under the proposed GSP regulation for the years 2009-2011) - is being given full attention by all the relevant Commission services. The Commission has also been in close contact with Vietnam on this issue in order to provide all necessary assistance and expertise.
Concerning the graduation of Vietnam in relation to Section 12, this results from the technical and objective application of the GSP provisions and reflects the fact that Vietnamese exports of these products are more competitive on the Community market. In addition, Vietnam has successfully diversified its export base. That is a positive point and means that footwear is no longer so dominant. That is another, significant sign of increasing competitiveness. So the COM proposal for the graduation of Vietnam is based on extensive objectives and statistical analyses applied in the same way to all GSP+ beneficiaries.
rapporteur. - (DE) Mr President, we could say that there was major agreement in this House over the fact that the GSP+ system is a very positive one. I would, of course, have been happy to ask the Commission or Mr Mandelson, who is not here, however, how he would in fact be pressing the Andean countries, for example, two countries that very much want to retain GSP, to conclude free-trade agreements as part of the Partnership and Association Agreements. Ecuador and Bolivia want to retain this GSP+. We shall then be able to get involved with it. It will indeed get them somewhere.
The second question is whether or not we should be considering developing the GSP+ system further into a GSP++. The challenges ahead of us are entirely new. We have climate change, we have rising food prices. We could perhaps consider whether to introduce new paragraphs and new assessment standards. I am very happy, Commissioner, that you have made some very clear statements on Sri Lanka, because this was also my Committee's concern, and Mrs Mann has carried this out with determination once again.
Finally, my thanks once again to all those with whom I needed to work. We enjoyed good cooperation. I think that we are a small step further ahead and that this GSP+ system is very valuable and necessary as part of the European Union's trade agreement. I also think that we do not always have to concentrate solely on free-trade agreements.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
From its settlement, SGP was one of the main tools of EU trade and development policies. The main objective of the EU and SGP development policy is to contribute to poverty reduction, the promotion of sustainable development and good governance, principles that are recognised by international conventions and tools, such as the Millennium Declaration, Rio Declaration - 1992, OIM-1998 Declaration.
With the application of SGP in 1971, the EU facilitated international trade with the developing countries and the less developed countries, providing them the necessary technical assistance for observing the international conventions and building the necessary institutional and regulation framework so as to take advantage of international trade and SGP. At the same time, following the verified notification, and after EP notification, the CE may apply the sanction of temporary withdrawal of the preferences of those countries that violate the inclusion criteria in the beneficiaries' list.
The report underlines the importance of the public consultation process, the involvement of the target beneficiaries and the consolidation of the EP democratic control.
Because both SGP and the list of beneficiary countries are revised every three years, the Council is asked not to delay their submission so that they might be approved by the EP, avoiding the gaps in international trade.
I congratulate the rapporteur.